Citation Nr: 9932614	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for neuropathy of the 
right spinal accessory nerve, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1974 to January 
1980.  This appeal arises from an April 1993 rating decision 
of the Baltimore, Maryland, Regional Office (RO).  In this 
decision, the RO denied an evaluation in excess of 10 percent 
disabling for the veteran's service-connected neuropathy of 
the right spinal accessory nerve.  The veteran appealed this 
determination.

In October 1996, the Board of Veterans' Appeals (Board) 
remanded this case in order to develop the medical evidence 
and provide the veteran with a U. S. Department of Veterans 
Affairs (VA) examination.  This information was again 
requested in another Board remand of November 1997.  The case 
has now returned for final appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal is of record.

2.  The veteran's service-connected neuropathy of the right 
spinal accessory nerve is characterized by subjective 
complaints of loss of control of grip strength, intermittent 
ankylosis of the right shoulder and elbow due to pain, and 
constant, severe right shoulder and arm pain; and objective 
findings of pain with movement of the right shoulder with 
reduced range of motion, minimal atrophy and spasm of the 
right trapezius muscle, and loss of sensation over a surgical 
scar on the veteran's neck.




CONCLUSION OF LAW

An evaluation of 20 percent disabling, but not more, is 
warranted for the veteran's service-connected neuropathy of 
the right spinal accessory nerve.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.71, 4.73, 4.123, 4.124, 4.124a, Code 8211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of July 1980, the RO granted service 
connection for neuropathy of the right spinal accessory 
nerve.  This disorder was evaluated as 10 percent disabling 
under the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code (Code) 8211 and made effective from 
February 1980.  This evaluation was confirmed in rating 
decisions of July 1982 and May 1987, and again in a letter 
from the RO sent in February 1992.

The veteran filed a claim for an increased evaluation of his 
service-connected disability in September 1992.  He claimed 
that his neuropathy had worsened since he was originally 
evaluated and that he had been treated for this disability at 
his local VA Medical Center (VAMC).  

A VA outpatient record of May 1992 was associated with the 
veteran's claims file in March 1993.  He complained of right 
shoulder and arm pain.  This pain was not relieved by 
medication and was exacerbated with minimal movement of the 
right shoulder from the vertical position.  The veteran also 
complained of his right shoulder locking up.  Short periods 
of relief were reported with the use of heating pads and a 
TENS device.  On examination, motor strength in the right 
upper extremity was four out of five with normal muscle tone.  
There was an increase in pain with motion greater than 15 
degrees.  There was point tenderness along the medial aspect 
of the right scapula.  Passive range of motion in the right 
shoulder was normal.  The assessment was status post damage 
to the right cranial 11 nerve with recurrent right shoulder 
and scapula pain, status post several modalities of treatment 
in the past, and palsy of cranial nerve 11 with mild 
trapezius atrophy.  It was commented that the veteran's right 
upper extremity did not demonstrate any motor weakness or 
muscular atrophy.  The examiner theorized that the veteran's 
pain originated in the soft tissue with point tenderness that 
was probably secondary to increased strain on the right 
shoulder from a weakened right trapezius. 

By rating decision of April 1993, the RO determined that the 
veteran's right shoulder neuropathy had not increased in 
severity.  Therefore, an increased evaluation was denied.  
The veteran filed a notice of disagreement with this decision 
in October 1993 in which he argued that the RO had used old 
and out of date medical evidence to evaluate his disability.  

The veteran was afforded a VA neurological examination in 
December 1993.  He complained of not being able to lift his 
right arm over his head and experiencing a lot of pain that 
would become worse in cold weather.  The veteran also claimed 
that at times he would lose his grip strength in his right 
hand.  On examination, the sternocleidomastoid and trapezius 
muscles appeared equally strong, but the examiner noted that 
there may have been a minimal amount of atrophy in the right 
trapezius muscle.  The veteran was able to lift his right arm 
above his head with encouragement.  There was a well-healed 
scar halfway between the veteran's right ear and shoulder.  
The veteran's sensation was normal except for a strip of 
numbness found in the area of this scar that measured about 
three inches wide and was non-anatomical in distribution.  
The extremities revealed no weakness, atrophy, or 
fasciculation.  His deep tendon reflexes were 1+ and equal.  
The examiner opined that the veteran's main problem appeared 
to be alleged pain.  The diagnosis was injury to the right 
spinal accessory nerve.  

At his hearing on appeal in March 1994, the veteran testified 
that he worked as a parking attendant.  His duties were noted 
to include directing people to parking spaces and supervising 
the lot while sitting in a booth.  He reported that sometimes 
he was required to park a car himself.  The veteran 
acknowledged that his right shoulder disability usually did 
not interfere with his current employment.  He claimed that 
his service-connected disorder had caused him excruciating 
pain day and night.  It was noted that this pain ran along 
the veteran's neck and down his right arm.  The veteran 
reported that he took four doses of over-the-counter pain 
medication a day, and used heat pads and massage in order to 
alleviate his pain, but these measures never fully relieved 
his symptoms.  He claimed that the pain in his right arm 
could become so severe that it caused him to change his mood 
and become angry.  The veteran asserted that his right arm 
pain would be more severe in cold weather.  It was alleged 
that at times his right elbow would become locked in one 
position and required the veteran to move it with his left 
hand in order to return motion to the joint.  He asserted 
that his elbow would lock into place about twelve times a 
day.  The veteran also alleged that he could not control the 
grip strength in his right hand, either it was too soft or 
too hard.  He claimed that sometimes his right hand would 
cramp and this made it difficult for him to write.  It was 
asserted by the veteran that he could not raise his right arm 
above his shoulder.  The veteran claimed that his right arm 
had a limited ability to lift objects.  It was estimated by 
the veteran that his right arm could lift a 50 pound weight 
to his waist and carry it 10 feet.  The veteran alleged that 
his right shoulder was a little smaller than his left.  He 
testified that his right hand would sweat all the time and 
sometimes he would feel numbness in his right fingers.  The 
veteran reported that he was right-handed.

A supplemental statement of the case (SSOC) was issued to the 
veteran in April 1994.  He was informed that his claim for an 
increased evaluation of his service-connected neurological 
disorder had been denied.  The RO found that the veteran's 
current symptomatology did not warrant compensation more than 
10 percent disabling.  In a brief submitted directly to the 
Board in October 1996, the veteran's representative argued 
that the statement of the case and SSOC issued to the veteran 
in connection with his claim for an increased evaluation were 
deficient as they failed to cite the diagnostic criteria used 
by the VA to evaluate the veteran's service-connected 
neurological disorder.  The Board remanded this case in 
October 1996 for further development of the medical evidence.  
In November 1996, the RO issued a letter to the veteran 
requesting that he submit the names and addresses of all 
healthcare providers that had treated his service-connected 
disability in recent years.  He was informed that his failure 
to submit this evidence could adversely affect his claim.  

The veteran was provided with a VA neurological examination 
in March 1997.  He complained that he could not lift his 
right arm above shoulder level and "bitterly" complained of 
chronic discomfort in his right arm.  The veteran claimed 
that he took over-the-counter medication every four to six 
hours to help alleviate the pain.  On examination, the 
veteran's facial sensation was intact and there was no facial 
weakness.  The sternocleidomastoid appeared to be strong and 
equal to contraction of the sternal and clavicular head.  The 
trapezius revealed good strength and there did not appear to 
be any atrophy.  It appeared that the veteran could elevate 
his shoulders evenly.  There was good strength throughout the 
veteran's extremities; however, he could not lift his right 
arm above 90 degrees.  The veteran "bitterly" complained 
that any further movement of his arm was prohibited by pain.  
There was no atrophy or fasciculation and deep tendon 
reflexes were 1+ and equal.  The diagnoses were injury to the 
right 11th cranial nerve and a frozen shoulder on the right 
side.

An addendum was prepared to the above noted examination in 
March 1997 after the RO had requested the examiner to 
determine if the veteran's frozen right shoulder was due to 
his service-connected cranial nerve injury.  It was noted by 
the examiner that the 11th cranial nerve controlled the 
sternocleidomastoid and trapezius muscles.  The veteran's 
frozen right shoulder was due to adhesive capsulitis 
resulting in restricted motion of the glenohumeral joint 
attended by increased pain in the shoulder.  It was noted by 
the examiner that the adhesive capsulitis was of an unknown 
etiology.  However, it was further opined that the 11th 
cranial nerve injury and frozen right shoulder are of 
different entities and no cause and effect relationship 
existed between them.  

A SSOC of March 1997 notified the veteran that his claim for 
an increased evaluation was again denied.  It was determined 
that the veteran's current right shoulder and arm complaints 
were the result of a disorder not associated with his 
service-connected cranial nerve disability.  In this SSOC, 
the RO notified the veteran of the neurological diagnostic 
criteria under which it had rated his disability.  A VA 
report of contact dated in September 1997 noted contact with 
the local VAMC.  It was reported by the VAMC that there was 
nothing in its "system" regarding the veteran's treatment, 
but acknowledged that there possibly were records available 
at another VA facility.  

This case was again remanded by the Board in November 1997.  
The RO was instructed to conduct further development of the 
veteran's medical evidence and provide him with additional VA 
examinations. 

The veteran's VA medical records dated from May 1993 to 
December 1997 were incorporated into his claims file in 
January 1998.  In March 1995, the veteran complained of pain, 
swelling, and decreased range of motion in his right 
shoulder.  He denied any trauma to his right shoulder.  On 
examination, the right shoulder had full range of motion, but 
the veteran experienced increased pain at the extremes of 
this motion.  He claimed that his right shoulder hurt with 
any movement.  Swelling was noted with tenderness on the edge 
of the right scapula.  A right shoulder radiological 
examination revealed no dislocation.  The impression was 
right shoulder pain.  The veteran complained of pain in his 
right shoulder, neck, and head on an outpatient record of 
August 1995.  On examination, the veteran held his neck at 
about 10 degrees right lateral rotation.  His 
sternocleidomastoid was tender to palpation.  Motor strength 
in his right arm was four out of four.  The impression was 
musculoskeletal neck pain.  By September 1995, the veteran 
still had limited range of motion in his neck on examination, 
but there was no muscle spasm present in the right 
sternocleidomastoid.  Radiological studies of the veteran's 
right shoulder and scapula were within normal limits.  The 
assessment was improved muscular neck pain.  A medical record 
of December 1995 reported that the veteran had slipped and 
fallen on ice.  He claimed that he had put his right arm out 
to catch himself and injured it.  The veteran complained of 
pain and swelling in his right shoulder with numbness and 
tingling in his right hand.  On examination, the right 
shoulder had full range of motion without pain or swelling.  
His right wrist had full range of motion with no point 
tenderness in the wrist or arm.  An X-ray of the right wrist 
was negative.  Motor strength in the upper right extremity 
was five out of five.  The impression was right arm strain.  
In July 1996, the veteran complained of "sleeping on it 
wrong" which resulted in neck spasms and tingling sensation 
in his right hand.  On examination, there was no bony 
deformity in either the neck or right shoulder.  Spasm and 
tenderness were noted in the right trapezius muscle.  There 
was a surgical scar on the right anterior neck.  The 
veteran's left rotation motion in his neck was limited and 
range of motion in his right arm was limited due to pain.  
The impressions were right trapezius muscle spasm and a 
history of spinal accessory nerve paralysis.  Radiological 
studies of the right shoulder in December 1995 and December 
1997 found no abnormalities.  

Associated with the veteran's claims file in April 1998 were 
additional VA medical records dated from December 1997 to 
April 1998.  These records noted the veteran's complaint of 
chronic pain in his right shoulder.  A series of prescription 
medications were given to the veteran to help alleviate these 
symptoms.  In April 1998, the veteran reported that he had 
fallen down a set of stairs the day before and had pulled a 
muscle in his right shoulder.  

The veteran was given a VA orthopedic examination in July 
1998.  He complained of constant pain and frequent swelling 
in his right shoulder since a right spinal accessory nerve 
injury in the military.  The veteran noted that his symptoms 
were not intensified or helped by anything, but medication 
had resulted in some relief.  He claimed that his right 
shoulder problems had forced him to avoid all strenuous 
activities.  The examiner determined that the veteran was 
right-handed.  On examination, a one inch well-healed 
surgical scar was noted in the right cervical area.  There 
was no evidence of swelling, fluid, heat, erythema, or laxity 
in either the right shoulder or arm.  However, marked diffuse 
tenderness was found in the right shoulder.  The 
acromioclavicular joint was intact and range of motion in the 
right shoulder was 90 degrees flexion, 90 degrees abduction, 
50 degrees external rotation, and 80 degrees internal 
rotation.  The temperature, color, and vasculatures were 
normal in the right upper extremity.  The right upper 
extremity had no evidence of any bony, muscle, or soft tissue 
damage, weakness, or atrophy.  Right hand grip and grasp were 
normal as were right hand fine and gross manipulation.  The 
veteran was reported to hold his right shoulder 1/2 inch lower 
than his left.  The impression was status post injury to the 
right 11th cranial nerve.  It was opined by the examiner that 
there was no evidence of orthopedic impairment of the right 
shoulder or right upper extremity.  

A VA neurological examination was provided to the veteran in 
July 1998.  The veteran was noted to be a mechanic.  He 
complained of pain in his right shoulder and weakness in his 
right hand if he carried a heavy object for too long a period 
of time.  On examination, the veteran's facial sensation was 
intact and there was no facial weakness.  Both the clavicular 
and sternal head of the sternocleidomastoid was strong.  The 
trapezius muscle was strong with no lag on the right.  There 
was no winging of the scapula.  The right upper extremity 
revealed no weakness, atrophy, or fasciculation.  The 
veteran's deep tendon reflexes were 2+ and equal.  The 
veteran's sensations were normal.  The diagnosis was 
traumatic injury to the right spinal accessory nerve.  

VA medical records dated from May to August 1998 were 
incorporated into the claims file in November 1998.  These 
records noted continued treatment of the veteran's chronic 
pain with medication.  An outpatient record of May 1998 noted 
that the veteran's primary symptoms were right shoulder pain 
that radiated down his right arm and muscle spasm.  On 
examination, there was mild restriction of motion in the 
right shoulder.  The veteran was positive for winged scapula 
and trapezius atrophy.  His other musculature was normal.  
The veteran's sensation was intact except for an area over 
the surgical site on the veteran's neck.  The examiner 
suspected that the veteran's pain was related to a local 
nerve injury and possibly related to a neuroma.  

Electromyography (EMG) and nerve conduction tests were 
provided to the veteran in June 1998.  An examination prior 
to the testing revealed a healed scar on the right neck area, 
positive atrophy in the trapezius muscle, positive bilateral 
winging of scapula, upper extremity motor strength of five 
out of five, intact sensation, and positive deep tendon 
reflexes.  After testing, the impression was normal nerve 
conduction and EMG studies.  The examiner opined that the 
abnormal findings on his physical examination of the veteran 
may be related to the veteran's spinal accessory nerve 
injury.

A VA outpatient record of July 1998 noted that the veteran 
had positive atrophy of both trapezius muscles and was 
negative for winging of the scapula.  

An addendum to the July 1998 VA neurological examination was 
prepared in December 1998.  After again reviewing the 
evidence in the claims file, the examiner opined:

I found no evidence of weakness...on my 
examination, and no sensory loss.  This 
should then answer the question of 
severity of the service-connected 
eleventh cranial nerve disability.  It 
is, however, reasonable to assume that 
any current right shoulder and arm 
discomfort would in all probability be 
related to the aforementioned eleventh 
cranial nerve disability.  

A SSOC was issued to the veteran in December 1998.  The 
veteran was informed that a review of the recent medical 
evidence did not warrant an evaluation for his service-
connected cranial nerve disorder more than 10 percent 
disabling.


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
cranial accessory nerve neuropathy is worse than evaluated, 
and he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. § 4.10 
(1999) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

Service-connected neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123 (1999).  Service-connected 
neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (1999). 

Disabilities from neurological disorders may be rated...in 
proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  38 C.F.R. 
§ 4.124a (1999).

The applicable schedular criteria are as follows:

Code 8211. (Paralysis, Neuritis, & 
Neuralgia).  Eleventh (spinal accessory, 
external branch) cranial nerve.
>Complete; rate as 30 percent disabling.
>Incomplete, severe; rate as 20 percent 
disabling.
>Incomplete, moderate; rate as 10 percent 
disabling.
* NOTE: Dependent upon loss of motor 
function of sternomastoid and trapezius 
muscles.

38 C.F.R. Part 4 (1999).


III.  Analysis.

Initially, the undersigned finds that the VA has met is duty 
to assist the veteran in obtaining all identified and 
pertinent evidence in connection with his current claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  It is also determined 
that the RO has fulfilled all instructions noted by the Board 
in its remands of October 1996 and November 1997.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

It is noted by the undersigned that the veteran has claimed 
that his cranial nerve injury has resulted in loss of motion 
in his right shoulder and elbow, loss of control of his grip 
strength, and increased fatigability of his right shoulder 
and arm.  These claims raise the possibility of evaluating 
the residuals of the veteran's cranial nerve injury under the 
orthopedic diagnostic criteria found 38 C.F.R. §§ 4.71a and 
4.73; criteria governing the evaluation of joint and muscle 
disabilities.  However, the use of these criteria are not 
appropriate in the present case.

The veteran is currently only service-connected for the 
residuals of his in-service injury to his 11th cranial nerve.  
A VA outpatient record of May 1992 and a VA orthopedic 
examination in March 1997 noted that the veteran's current 
right shoulder and arm complaints were due to orthopedic 
disorders, respectively a weakened trapezius muscle and 
adhesive capsulitis, and not the veteran's service-connected 
cranial nerve injury.  However, after thorough examination by 
both an orthopedic and neurological specialist in July 1998, 
both examiners came to the conclusion that the veteran's 
right shoulder and arm complaints were residuals of his 
cranial nerve injury.  Both examiners ruled out any 
orthopedic causes.  These opinions were based on an 
examination of the veteran, a review of the veteran's medical 
history contained in his claims file, multiple radiological 
studies of the right shoulder and arm, and extensive 
neurological testing.  Based on these opinions, the 
undersigned finds that the preponderance of the evidence 
shows that the veteran's right shoulder and arm 
symptomatology is the result of his service-connected 11th 
cranial nerve injury.

As the preponderance of the evidence reveals that the 
veteran's right arm and shoulder complaints are solely the 
result of his cranial nerve injury, regulations found at 
38 C.F.R. §§ 4.123 and 4.124 mandate that only neurological 
rating criteria be applied to the present case.  The 
definition found in these regulations for neuritis and 
neuralgia include the evaluation of pain.  As there is no 
orthopedic etiology to the veteran's right shoulder and arm 
complaints, any evaluation of these disorders under the 
criteria found at 38 C.F.R. §§ 4.71a and 4.73 would be based 
on limitation of motion, ankylosis, or fatigability due to 
neurological pain as applied under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The regulations at 38 C.F.R. 
§§ 4.123 and 4.124 clearly mandate that such neurological 
pain must be evaluated under rating criteria found at 
38 C.F.R. § 4.124a as either incomplete paralysis of a 
moderate or severe nature.  To do otherwise would be a 
violation of regulations found at 38 C.F.R. § 4.14 and the 
Esteban decision.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 will be applied under the neurological rating criteria; 
however, evaluation of the veteran's current neurological 
disorder under the orthopedic criteria is prohibited.

A review of the evidence in recent years reveals that, at its 
worst, the residuals of the veteran's 11th cranial nerve 
injury include subjective complaints of loss of control of 
grip strength, intermittent ankylosis of the right shoulder 
and elbow due to pain, and constant, severe right shoulder 
and arm pain.  Objective examination has found pain with 
movement of the right shoulder with reduced range of motion, 
minimal atrophy and spasm of the right trapezius muscle, and 
loss of sensation over the surgical scar on the veteran's 
neck.  The evidence of record indicates that an evaluation of 
20 percent disabling based on severe incomplete paralysis of 
the 11th cranial nerve is appropriate.  The next higher 
evaluation of 30 percent is not warranted as there is no 
evidence of complete nerve paralysis.  The veteran has never 
claimed a paralysis in his right upper extremity and 
objective examination has found his sensation intact except 
in the area directly around the surgical scar on his neck.  
Except for mild atrophy of the trapezius muscle, the 
examiners have repeatedly found his musculature normal 
without any significant weakness.  There have been no 
significant abnormalities noted with his deep tendon reflexes 
on examination.  On recent VA examination in July 1998, the 
veteran's grip strength and grasp were normal.  The EMG and 
nerve conduction studies of June 1998 were reported to be 
normal.  While the undersigned acknowledges that the 
veteran's cranial nerve symptomatology would certainly 
interfere with certain strenuous activities, the veteran 
himself acknowledged at his hearing in March 1994 that his 
service-connected disability caused minimal interference with 
his then-current employment.  The veteran's outpatient 
records indicate that he is receiving some relief of his 
right shoulder and arm pain with the use of prescribed 
medication.  The evidence weighs against the finding that the 
residuals of the veteran's service-connected cranial nerve 
injury are commensurate with complete paralysis of the 11th 
cranial nerve (spinal accessory nerve).

Finally, the undersigned notes that the veteran's service-
connected injury has resulted in a scar on his neck.  This 
scar has repeatedly been found to be well-healed on 
examination.  The veteran has never made any claims that his 
scar is painful, ulcerated, or unsightly.  The only 
abnormality associated with this scar is a lack of sensation 
at the site.  This symptomatology has been considered in the 
evaluation of the residuals of the injury to the veteran's 
11th cranial nerve.  Thus, there is no evidence that would 
warrant a separate evaluation of this scar under another 
diagnostic code and, to do so under the currently noted 
symptomatology, would violate 38 C.F.R. § 4.14 (1999).

Based on the above analysis, the undersigned finds that the 
evidence warrants an increased evaluation to 20 percent 
disabling for the residuals of the veteran's service-
connected 11th cranial nerve injury.  However, a 
preponderance of the evidence does not warrant an evaluation 
in excess of 20 percent disabling.


ORDER

An evaluation of 20 percent disabling, but not more, for 
neuropathy of the right spinal accessory nerve is granted, 
subject to the laws and regulations applicable to the payment 
of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

